Exhibit 10.3
 
















EMPLOYEE MATTERS AGREEMENT






By and Between






BARNES & NOBLE, INC.






and






BARNES & NOBLE EDUCATION, INC.






Dated as of August 2, 2015
 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


ARTICLE I
 
Definitions
 
SECTION 1.01.
Definitions
1
SECTION 1.02.
Glossary of Defined Terms
4
     
ARTICLE II
 
General Principles
 
SECTION 2.01.
BNED Employees
4
SECTION 2.02.
Transferred to BNED Employees
5
SECTION 2.03.
Collectively Bargained Employees
5
SECTION 2.04.
Liabilities
5
SECTION 2.05.
Benefit Plans
5
SECTION 2.06.
Payroll Services
6
     
ARTICLE III
 
Bonuses
 
SECTION 3.01.
BNED Employee Annual Bonuses
6
SECTION 3.02.
BNED Employee Retention Bonuses
6
     
ARTICLE IV
 
Service Credit
 
SECTION 4.01.
B&N Benefit Plans
6
SECTION 4.02.
BNED Benefit Plans
6
     
ARTICLE V
 
Severance
 
SECTION 5.01.
Post-Distribution Severance
7
SECTION 5.02.
Transferred To BNED Employees
7
     








--------------------------------------------------------------------------------







ARTICLE VI
 
Certain Welfare Benefit Plan Matters
 
SECTION 6.01.
BNED Welfare Plans
7
SECTION 6.02.
Allocation of Welfare Benefit Claims
7
SECTION 6.03.
Workers’ Compensation Claims
8
SECTION 6.04.
COBRA
8
     
ARTICLE VII
 
Defined Benefit Pension Plan
 
SECTION 7.01.
B&N Defined Benefit Pension Plan
9
     
ARTICLE VIII
 
Defined Contribution Plan
 
SECTION 8.01.
BNED 401(k) Plan
9
SECTION 8.02.
Trust-to-Trust Transfer
9
SECTION 8.03.
Employer 401(k) Plan Contributions
10
SECTION 8.04.
Limitation of Liability
10
     
ARTICLE IX
 
Nonqualified Deferred Compensation
 
SECTION 9.01.
B&N Deferred Compensation Plan
10
SECTION 9.02.
Section 409A
10
     
ARTICLE X
 
Flexible Spending Arrangements; Transportation Reimbursement Arrangements
 
SECTION 10.01.
Flexible Spending Arrangements
11
SECTION 10.02.
Transportation Reimbursement Arrangements
11
     
ARTICLE XI
 
Vacation
 
SECTION 11.01.
Vacation
12







ii

--------------------------------------------------------------------------------







ARTICLE XII
 
B&N Equity Compensation Awards
 
SECTION 12.01.
Treatment of Outstanding B&N Stock Options
13
SECTION 12.02.
Treatment of Outstanding B&N Restricted Stock Units
13
SECTION 12.03.
Treatment of Outstanding B&N Restricted Shares
13
     
ARTICLE XIII
 
Benefit Plan Reimbursements
 
SECTION 13.01.
Pre-Separation Benefit Plan Matters
14
     
ARTICLE XIV
 
Cooperation; Access to Information; Litigation; Confidentiality
 
SECTION 14.01.
Cooperation
14
SECTION 14.02.
Access to Information; Litigation; Confidentiality
15
     
ARTICLE XV
 
Reimbursements
 
SECTION 15.01.
Reimbursements by the BNED Group
15
SECTION 15.02.
Invoices
15
     
ARTICLE XVI
 
Termination
 
SECTION 16.01.
Termination
15
SECTION 16.02.
Effect of Termination
15
     
ARTICLE XVII
 
Indemnification
 
SECTION 17.01.
Incorporation of Indemnification Provisions of Separation Agreement
15







iii

--------------------------------------------------------------------------------







ARTICLE XVIII
 
Further Assurances; Tax Treatment of Certain Amounts Paid Pursuant to this
Agreement
 
SECTION 18.01.
Further Assurances
15
SECTION 18.02.
Tax Treatment of Certain Amounts Paid Pursuant to this Agreement
16
     
ARTICLE XIX
 
Miscellaneous
 
SECTION 19.01.
Administration
17
SECTION 19.02.
Employment Tax Reporting Responsibility
17
SECTION 19.03.
Confidentiality
17
SECTION 19.04.
Additional Provisions
18







iv

--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of August 2, 2015, by
and between BARNES & NOBLE, INC., a Delaware corporation (“B&N”), and BARNES &
NOBLE EDUCATION, INC., a Delaware corporation (“BNED”, and together with B&N,
the “Parties”).


R E C I T A L S


WHEREAS the Parties have entered into the Separation and Distribution Agreement
(the “Separation Agreement”) dated as of July 14, 2015, pursuant to which B&N
intends to effect the Distribution; and


WHEREAS the Parties wish to set forth their agreements as to certain matters
regarding employment, compensation and employee benefits as well as arrangements
with certain non-employee service providers.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:


ARTICLE I


Definitions


SECTION 1.01.       Definitions.  For purposes of this Agreement, the following
terms shall have the following meanings.  All capitalized terms used but not
defined herein shall have the meanings assigned to them in the Separation
Agreement unless otherwise indicated.


“Benefit Plan” shall mean any plan, program, policy, agreement, arrangement or
understanding that is an employment, consulting, deferred compensation,
executive compensation, incentive bonus or other bonus, employee pension, profit
sharing, savings, retirement, supplemental retirement, stock option, stock
purchase, stock appreciation right, restricted stock, restricted stock unit,
deferred stock unit, other equity-based compensation, severance pay, retention,
change in control, salary continuation, life, death benefit, health,
hospitalization, workers’ compensation, sick leave, vacation pay, disability or
accident insurance or other employee benefit plan, program, agreement or
arrangement, including any “employee benefit plan” (as defined in Section 3(3)
of ERISA) (whether or not subject to ERISA) sponsored or maintained by such
entity or to which such entity is a party.


“BNED Benefit Plan” shall mean any Benefit Plan sponsored or maintained by any
member of the BNED Group or to which any member of the BNED Group is a party.


“BNED Employee” shall mean, as of any applicable date, each Employee employed by
a member of the BNED Group, including any individual who is not actively at work
due to a leave of absence (including vacation, holiday, illness, injury,
short-term







--------------------------------------------------------------------------------







disability or long-term disability) from which such employee is permitted to
return to active employment in accordance with the BNED Group’s personnel
policies, but excluding any Former BNED Employee.


“BNED Service Provider” shall mean, as of an applicable date, each Service
Provider providing services to a member of the BNED Group.


“B&N Benefit Plan” shall mean any Benefit Plan sponsored or maintained by any
member of the B&N Group or to which any member of the B&N Group is a party.


“B&N Benefit Plan Costs Reimbursement Amounts” shall mean, with respect to any
calendar month ending at or after the Distribution, the amount, if any, of the
B&N Benefit Plan Costs plus the B&N COBRA Costs incurred by the members of the
B&N Group during such calendar month (in each case, as set forth in Section
13.01), which amount shall be paid pursuant to Section 15.01.


“B&N Service Provider” shall mean, as of an applicable date, each Service
Provider providing services to a member of the B&N Group.


“B&N Welfare Plan” shall mean each Welfare Plan sponsored or maintained by a
member of the B&N Group.


“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and any applicable similar state or local laws.


“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.


“Employee” shall mean any individual employed by another Person.


“Employment Taxes” shall mean all fees, Taxes, social insurance payments or
similar contributions to a fund of a Governmental Authority with respect to
wages or other compensation of an Employee or Service Provider.


“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended.


“Fair Market Value” of a share of B&N Common Stock or BNED Common Stock shall
mean, with respect to any given date, the per share closing price of the shares
of B&N Common Stock or BNED Common Stock, respectively, as reported on the New
York Stock Exchange on that date (or if there was no reported closing price on
such date, on the last preceding date on which the closing price was reported)
or, if such stock is not then listed on the New York Stock Exchange, the per
share closing price of such stock as reported on an established securities
market (within the meaning of Treasury Regulations Section 1.897-1(m)) on which
the shares of such stock are traded.  If the B&N Common Stock or BNED Common
Stock on any such date is not listed on an established securities market (within
the meaning of Treasury Regulations Section 1.897-1(m)), the Fair Market Value
of a share of such stock shall be determined by the Compensation Committee of
B&N or BNED, as applicable, in its sole discretion using






2

--------------------------------------------------------------------------------







appropriate criteria.  Notwithstanding the foregoing, the Fair Market Value of
shares of B&N Common Stock or BNED Common Stock shall, in all events, be
determined in accordance with Code Section 409A.


“Former BNED Employee” shall mean, as of any applicable date, each individual
who (a) as of immediately prior to such individual’s termination of employment
with a member of the B&N Group or the BNED Group was an Employee of the BNED
Group and (b) as of such applicable date, is not an Employee of any member of
the B&N Group or the BNED Group.


“Former BNED Service Provider” shall mean each individual that is a former
Service Provider of a member of the BNED Group.


“Regular Trading Hours” shall mean the period beginning at 9:30 A.M. New York
City time and ending at 4:00 P.M. New York City time.


“Service Provider” shall mean any individual providing services for another
Person, whether as an independent contractor or other similar role (other than
as an Employee).


“Subsidiary” of any Person shall mean any corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; provided,
however, that, solely for purposes of this Agreement, BNED and its Subsidiaries
shall not be considered Subsidiaries of B&N (or members of the Barnes & Noble
Group) prior to, on or following the Distribution.


“Taxing Authority” shall have the meaning set forth in the TMA.


“Tax Return” shall have the meaning set forth in the TMA.


“Trading Day” shall mean the period of time during any given calendar day,
commencing with the determination of the opening price on the New York Stock
Exchange and ending with the determination of the closing price on the New York
Stock Exchange.


“Welfare Plan” shall mean each Benefit Plan that provides life insurance, health
care, dental care, accidental death and dismemberment insurance, disability,
severance, vacation or other group welfare or fringe benefits.


“Workers’ Compensation Event” shall mean the event, injury, illness or condition
giving rise to a workers compensation claim with respect to a BNED Employee.


“Workers’ Compensation Reimbursement Amounts” shall mean the amount, if any, by
which (i) the amount actually payable by the members of the B&N






3

--------------------------------------------------------------------------------







Group in respect of the participation of BNED Employees and Former BNED
Employees in the B&N Workers Compensation Plan for any period prior to the
Distribution exceeds (ii) the amount that the B&N Group charged the members of
the BNED Group in respect of such period of participation.


SECTION 1.02.       Glossary of Defined Terms.  The following terms shall have
the meanings set forth in the Sections set forth below:


Definition
Section
Agreement
Preamble
BNED
Preamble
BNED 401(k) Plan
8.01
BNED Cafeteria Plan
10.01(a)
BNED Restricted Share
12.03
BNED Transportation Plan
10.02(a)
BNED Welfare Plans
6.01
BNED Workers’ Compensation Plan
6.03
B&N
Preamble
B&N 401(k) Plan
8.01
B&N Benefit Plan Costs
13.01
B&N Cafeteria Plan
10.01(a)
B&N COBRA Costs
13.01
B&N Deferred Compensation Plan
9.01
B&N Option
12.01
B&N Pension Plan
7.01
B&N Restricted Share
12.03
B&N RSU
12.02
B&N Transportation Plan
10.02(a)
B&N Workers’ Compensation Plan
6.03
Claiming Party
18.02(f)
Converted BNED RSUs
12.02
Other Party
18.02(g)
Parties
Preamble
Separation Agreement
Recitals
Specified Welfare Plan Date
6.01
Transferred to BNED Employee
2.02





ARTICLE II


General Principles


SECTION 2.01.       BNED Employees.  All BNED Employees as of immediately prior
to the Distribution shall continue to be employees of the BNED Group immediately
following the Distribution.






4

--------------------------------------------------------------------------------







SECTION 2.02.       Transferred to BNED Employees.  Prior to the Distribution,
B&N shall, or shall cause its Subsidiaries to, transfer or cause to be
transferred to a member of the BNED Group the employment of each Employee set
forth on Schedule 2.02, effective as of the Distribution, such that these
individuals are not Employees of the B&N Group at the time of the Distribution. 
Schedule 2.02 may be updated by mutual agreement of B&N and BNED from time to
time prior to the Distribution.  Each Employee who is transferred to the BNED
Group pursuant to this Section 2.02 is referred to herein as a “Transferred to
BNED Employee”.  Following the transfer of a Transferred to BNED Employee to a
member of the BNED Group, such Transferred to BNED Employee shall be deemed a
BNED Employee for purposes of this Agreement.


SECTION 2.03.       Collectively Bargained Employees.  All provisions contained
in this Agreement shall apply equally to any Employee who is covered by a
collective bargaining or other labor union agreement, except to the extent that
any such agreement specifically provides for the benefit contemplated by such
provision and, in each such case, the agreement shall apply rather than the
terms of this Agreement.


SECTION 2.04.       Liabilities.  Except as otherwise provided in this
Agreement, the members of the BNED Group shall be responsible for all actual or
potential employment Liabilities with respect to BNED Employees and Former BNED
Employees arising prior to, on or following the Distribution relating to periods
during which such BNED Employees and Former BNED Employees were employed by the
BNED Group.  Notwithstanding the immediately preceding sentence, except as
otherwise specifically provided in this Agreement, effective as of the
Distribution, (a) the members of the B&N Group shall be responsible for such
Liabilities with respect to Transferred to BNED Employees arising prior to the
Distribution during which such Transferred to BNED Employees were employed by
the B&N Group and (b) the members of the BNED Group shall be responsible for all
such Liabilities arising at or after the Distribution during which such
Transferred to BNED Employees were employed by the BNED Group.  Except as
otherwise specifically provided in this Agreement, the provisions of this
Agreement do not apply to BNED Service Providers and Former BNED Service
Providers and the members of the BNED Group shall be responsible for all actual
or potential Liabilities relating to services provided by BNED Service Providers
and Former BNED Service Providers to members of the BNED Group during any
period, including (i) Liabilities relating to the misclassification of any
Person as a Service Provider and not as an Employee of a member of the BNED
Group, (ii) Liabilities for Taxes (including any Employment Taxes) with respect
to services provided by such BNED Service Provider or Former BNED Service
Provider to any member of the BNED Group, (iii) accounts payable owed to any
BNED Service Provider or Former BNED Service Provider by any member of the BNED
Group and (iv) any claims made by any BNED Service Provider or Former BNED
Service Provider with respect to benefits under any Benefit Plan accrued with
respect to services provided to any member of the BNED Group.


SECTION 2.05.       Benefit Plans.  Except as otherwise specifically provided in
this Agreement, as of the Distribution, each BNED Employee (and each of






5

--------------------------------------------------------------------------------







their respective dependents and beneficiaries) shall cease active participation
in, and each member of the BNED Group shall cease to be a participating employer
in, all B&N Benefit Plans, including the B&N Benefit Plans listed on Schedule
2.05, and, as of such time, BNED shall, or shall cause its Subsidiaries to, have
in effect such corresponding BNED Benefit Plans as are necessary to comply with
its obligations pursuant to this Agreement.  As of immediately following the
Distribution, except as otherwise specifically provided in this Agreement,
(a) B&N shall, or shall cause one or more members of the B&N Group to, retain,
pay, perform, fulfill and discharge all Liabilities arising out of or relating
to all B&N Benefit Plans, and (b) BNED shall, or shall cause one of the members
of the BNED Group to, retain, pay, perform, fulfill and discharge all
Liabilities arising out of or relating to all BNED Benefit Plans.


SECTION 2.06.       Payroll Services.  Subject to the Transition Services
Agreement, prior to, upon and after the Distribution, the BNED Group shall be
solely responsible for providing payroll services to the BNED Employees and
Former BNED Employees, and BNED shall be solely responsible for any Liabilities
with respect to garnishments of the salary and wages of the BNED Employees.


ARTICLE III


Bonuses


SECTION 3.01.       BNED Employee Annual Bonuses.  On or following the
Distribution, BNED shall retain all Liabilities with respect to the payment of
any annual bonus awards to each eligible BNED Employee, including, for the
avoidance of doubt, with respect to the year in which the Distribution occurs.


SECTION 3.02.       BNED Employee Retention Bonuses.  On or following the
Distribution, BNED shall assume or retain all Liabilities with respect to the
payment of any retention bonus awards to each eligible BNED Employee as set
forth on Schedule 3.02, including, for the avoidance of doubt, with respect to
any retention bonuses pursuant to plans, agreements or arrangements sponsored by
any member of the B&N Group or to which any member of the B&N Group is a party.


ARTICLE IV


Service Credit


SECTION 4.01.       B&N Benefit Plans.  From and after the Distribution, service
of BNED Employees with any member of the BNED Group or any other employer, as
applicable, other than any member of the B&N Group shall not be taken into
account for any purpose under the corresponding B&N Benefit Plan.


SECTION 4.02.       BNED Benefit Plans.  Unless prohibited by applicable law,
BNED shall, and shall cause its Subsidiaries to, credit service accrued by each
BNED Employee with, or otherwise recognized for benefit plan purposes by, any
member of the B&N Group or the BNED Group at the time of or prior to the
Distribution






6

--------------------------------------------------------------------------------







for all purposes, including for purposes of (a) eligibility and vesting under
each BNED Benefit Plan under which service is relevant in determining
eligibility or vesting, (b) determining the amount of severance payments and
benefits (if any) payable under each BNED Benefit Plan that provides severance
payments or benefits and (c) determining the number of vacation days to which
each such Employee will be entitled following the Distribution, in the case of
clauses (a), (b) and (c), (i) to the same extent recognized by the relevant
members of the B&N Group or BNED Group or the corresponding B&N Benefit Plan or
BNED Benefit Plan immediately prior to the Distribution Date and (ii) except to
the extent such credit would result in a duplication of benefits for the same
period of service.


ARTICLE V


Severance


SECTION 5.01.       Post-Distribution Severance.  The BNED Group shall be solely
responsible for all severance or other separation payments and benefits relating
to the termination or alleged termination of any BNED Employee’s employment that
occurs at the time of or following the Distribution.


SECTION 5.02.       Transferred To BNED Employees.  Unless required by
applicable law or by the terms of any individual agreement, none of the
Transferred To BNED Employees shall be deemed to have terminated employment for
purposes of determining eligibility for severance or other separation payments
and benefits as a result of the transfers contemplated by Section 2.02 of this
Agreement; provided, however, that in the event such transfers result in
severance or other separation payments or benefits to any Transferred To BNED
Employee, the B&N Group shall be solely responsible for all such Liabilities.


ARTICLE VI


Certain Welfare Benefit Plan Matters


SECTION 6.01.       BNED Welfare Plans.  Notwithstanding Section 2.05, effective
as of the end of the calendar month in which the Distribution occurs (such date,
the “Specified Welfare Plan Date”), BNED will establish the Welfare Plans listed
on Schedule 6.01 (collectively, the “BNED Welfare Plans”) to provide welfare
benefits to the BNED Employees (and their dependents and beneficiaries) and as
of the Specified Welfare Plan Date, each BNED Employee (and his or her
dependants and beneficiaries) will cease active participation in the
corresponding B&N Welfare Plan.  For the avoidance of doubt, for purposes of
this Article VI, BNED Employees shall include any Former BNED Employee who was
receiving severance payments from a member of the B&N Group or the BNED Group as
of the Distribution.


SECTION 6.02.       Allocation of Welfare Benefit Claims.  Notwithstanding
Section 2.05, (a) the members of the B&N Group shall retain Liability and
responsibility in accordance with the applicable B&N Welfare Plan for all






7

--------------------------------------------------------------------------------







reimbursement claims (such as medical and dental claims) for expenses incurred
and for all non-reimbursement claims (such as life insurance claims) incurred by
BNED Employees and Former BNED Employees (and their dependents and
beneficiaries) under such plans on or prior to the Specified Welfare Plan Date
and (b) the members of the BNED Group shall retain Liability and responsibility
in accordance with the BNED Welfare Plans for all reimbursement claims (such as
medical and dental claims) for expenses incurred and for all non-reimbursement
claims (such as life insurance claims) incurred by BNED Employees (and their
dependents and beneficiaries) following the Specified Welfare Plan Date. 
Notwithstanding the foregoing, BNED shall be obligated to reimburse B&N for the
B&N Benefit Plan Costs as provided in Section 13.01.  For purposes of this
Section 6.02, a benefit claim shall be deemed to be incurred as follows: 
(i) health, dental, vision, employee assistance program and prescription drug
benefits (including in respect of any hospital confinement), upon provision of
such services, materials or supplies; and (ii) life, accidental death and
dismemberment and business travel accident insurance benefits, upon the death,
cessation of employment or other event giving rise to such benefits.


SECTION 6.03.       Workers’ Compensation Claims.  Notwithstanding Section 2.05,
in the case of any workers’ compensation claim of any BNED Employee or Former
BNED Employee who participates in a workers’ compensation plan of a member of
the B&N Group (a “B&N Workers’ Compensation Plan”), such claim shall be covered
(a) under such B&N Workers’ Compensation Plan if the Workers’ Compensation Event
occurred prior to the Distribution, and (b) under a workers’ compensation plan
of the BNED Group (each, a “BNED Workers’ Compensation Plan”) if the Workers’
Compensation Event occurs on or after the Distribution.  If the Workers’
Compensation Event occurs over a period both preceding and following the
Distribution, the claim shall be covered jointly under the B&N Workers’
Compensation Plan and the BNED Workers’ Compensation Plan and shall be equitably
apportioned between them based upon the relative periods of time that the
Workers’ Compensation Event transpired preceding and following the
Distribution.  Notwithstanding the foregoing, BNED shall be obligated to
reimburse B&N for the Workers’ Compensation Reimbursement Amounts in accordance
with Section 15.01.


SECTION 6.04.       COBRA.  Notwithstanding Section 2.05, in the event that a
BNED Employee or Former BNED Employee (a) was receiving, or was eligible to
receive, continuation health coverage pursuant to COBRA on or prior to the
Specified Welfare Plan Date, B&N and the B&N Welfare Plans shall be responsible
for all Liabilities to such Employee (or his or her eligible dependents) in
respect of COBRA; and (b) becomes eligible to receive continuation health
coverage pursuant to COBRA following the Specified Welfare Plan Date, BNED and
the BNED Welfare Plans shall be responsible for all Liabilities to such Employee
(or his or her eligible dependents) in respect of COBRA.  Notwithstanding the
foregoing, BNED shall be obligated to reimburse B&N for the B&N COBRA Costs as
provided in Section 13.01.  BNED shall indemnify, defend and hold harmless the
members of the B&N Group from and against any and all Liabilities relating to,
arising out of or resulting from COBRA provided by BNED, or the failure of BNED
to meet its COBRA obligations, to BNED Employees, Former BNED Employees and
their respective eligible dependents.






8

--------------------------------------------------------------------------------







ARTICLE VII


Defined Benefit Pension Plan


SECTION 7.01.       B&N Defined Benefit Pension Plan.  Notwithstanding Section
2.05 or any other provision of this Agreement to the contrary, following the
Distribution, the B&N Group shall retain sponsorship of the B&N, Inc. Employees’
Retirement Plan (the “B&N Pension Plan”) and all assets and Liabilities arising
out of or relating to the B&N Pension Plan.  The obligations of the members of
the BNED Group to provide information to the members of the B&N Group in
connection with the payment of benefits to the BNED Employees and Former BNED
Employees pursuant to the B&N Pension Plan are set forth in Section 14.01.


ARTICLE VIII


Defined Contribution Plan


SECTION 8.01.       BNED 401(k) Plan.  Effective as of the Distribution, BNED
will establish a defined contribution plan that includes a qualified cash or
deferred arrangement within the meaning of Section 401(k) of the Code (the “BNED
401(k) Plan”) providing benefits to the BNED Employees participating in any
tax-qualified defined contribution plan sponsored by any member of the B&N Group
(the “B&N 401(k) Plan”) as of the Distribution.


SECTION 8.02.       Trust-to-Trust Transfer.  As of the Distribution, a member
of the B&N Group shall cause to be transferred from the B&N 401(k) Plan to the
BNED 401(k) Plan the assets and liabilities relating to the account balances of
the BNED Employees (whether vested or unvested) in accordance with the
applicable requirements of all applicable laws, including the Code.  From and
after the time that the transfer is complete, as described in the immediately
preceding sentence, a member of the BNED Group shall administer the accounts of
BNED Employees in the BNED 401(k) Plan in accordance with all applicable laws,
including the Code.  Except as otherwise provided for in this Section 8.02, such
transfer of assets shall consist of cash, cash equivalents or participant loan
receivables equal to all the accrued benefit Liabilities relating to all account
balances referred to in the first sentence of this Section 8.02, including such
Liabilities for the beneficiaries of the BNED Employees and including such
accrued benefit Liabilities arising under any applicable qualified domestic
relations order.  As of the Distribution, a member of the BNED Group shall
direct the trustee of the BNED 401(k) Plan to accept such transfers of assets
and Liabilities from the B&N 401(k) Plan.  No later than 30 days prior to the
date of the transfer of assets and Liabilities pursuant to this Section 8.02,
B&N shall, to the extent necessary and with the cooperation of BNED as
necessary, file Internal Revenue Service Form 5310-A regarding such transfer of
assets and Liabilities from the B&N 401(k) Plan to the BNED 401(k) Plan, as
described in this Section 8.02.  Following the foregoing transfer, the BNED
Group and/or the BNED 401(k) Plan shall assume all Liabilities of the B&N Group
under the B&N 401(k) Plan with respect to all participants in the B&N 401(k)
Plan whose balances were transferred to the BNED 401(k) Plan and their
beneficiaries pursuant to such transfer, and






9

--------------------------------------------------------------------------------







the B&N Group and the B&N 401(k) Plan shall have no Liabilities to provide such
participants with benefits under the B&N 401(k) Plan following such transfer. 
B&N and BNED shall use reasonable efforts to minimize the duration of any
“blackout period” imposed in connection with each transfer of account balances
from the B&N 401(k) Plan to the BNED 401(k) Plan.  BNED will cooperate with B&N
in effecting a transition of all outstanding 401(k) loans of BNED Employees in a
manner designed to prevent a deemed distribution.  BNED shall indemnify, defend
and hold harmless the members of the B&N Group from and against any and all
Liabilities relating to, arising out of or resulting from the transfers
described in this Section 8.02.  For the avoidance of doubt, this Section 8.02
does not apply to the account balance of any Former BNED Employee in the B&N
401(k) Plan, and prior to, on and following the Distribution the B&N 401(k) Plan
shall retain all assets and Liabilities with respect to the account balance of
any Former BNED Employee, and the B&N Group and the B&N 401(k) Plan shall retain
responsibility to provide any such Former BNED Employee with benefits under the
B&N 401(k) Plan.


SECTION 8.03.       Employer 401(k) Plan Contributions.  The B&N Group shall
remain responsible for employer contributions under the B&N 401(k) Plan with
respect to any BNED Employees relating to periods prior to the Distribution.  On
and following the Distribution, the BNED Group will be responsible for all
employer contributions under the BNED 401(k) Plan with respect to any BNED
Employees.


SECTION 8.04.       Limitation of Liability.  For the avoidance of doubt, (a)
B&N shall have no responsibility for any failure of BNED to properly administer
the BNED 401(k) Plan in accordance with its terms and applicable law, including
any failure to properly administer the accounts of BNED Employees and their
beneficiaries in such BNED 401(k) Plan and (b) B&N shall have no responsibility
for any failure of B&N to properly administer the accounts of BNED Employees and
their beneficiaries in the B&N 401(k) Plan prior to the Distribution.


ARTICLE IX


Nonqualified Deferred Compensation


SECTION 9.01.       B&N Deferred Compensation Plan.  Effective as of the
Distribution, the participation of any BNED Employee or Former BNED Employee in
the B&N, Inc. Deferred Compensation Plan (the “B&N Deferred Compensation Plan”)
will terminate, and B&N will accelerate in accordance with Treasury Regulation
Section 1.409A-3(j)(4)(v) all payments and benefits owed to the BNED Employees
and Former BNED Employees pursuant to the B&N Deferred Compensation Plan. 
Following the payment or distribution of such amounts to the BNED Employees, the
members of the B&N Group shall have no actual or potential Liabilities relating
to, arising out of or resulting from the participation of the BNED Employees and
Former BNED Employees in the B&N Deferred Compensation Plan.


SECTION 9.02.       Section 409A.  B&N and BNED shall cooperate in good faith
and use reasonable best efforts to ensure that that the transactions
contemplated by this Agreement and the Separation Agreement will not result in
adverse






10

--------------------------------------------------------------------------------







tax consequences under Section 409A of the Code to any BNED Employee or Former
BNED Employee (or any of their respective beneficiaries), in respect of their
respective benefits under any Benefit Plan.


ARTICLE X


Flexible Spending Arrangements; Transportation Reimbursement Arrangements


SECTION 10.01.       Flexible Spending Arrangements.  (a)  Effective as of the
Distribution, BNED Employees will cease participation in the flexible spending
arrangements under each cafeteria plan qualifying under Section 125 of the Code
sponsored by any member of the B&N Group (the “B&N Cafeteria Plan”).  Effective
as of the Distribution, BNED or its Subsidiaries will establish flexible
spending arrangements under a cafeteria plan qualifying under Section 125 of the
Code (the “BNED Cafeteria Plan”).


(b)       Promptly following the Distribution, with respect to each BNED
Employee who has a flexible spending arrangement under the B&N Cafeteria Plan,
B&N shall, or shall cause its Subsidiaries to, transfer to BNED or its
Subsidiaries all relevant records relating to the flexible spending arrangements
of such BNED Employee under the B&N Cafeteria Plan and any other information
necessary for the administration of the BNED Cafeteria Plan with respect to such
flexible spending arrangements.  Promptly following the Distribution, BNED
shall, or shall cause its Subsidiaries to, cause the BNED Cafeteria Plan to
accept a spin-off with respect to the flexible spending arrangement of each
individual who is a BNED Employee and who has a flexible spending arrangement
under the B&N Cafeteria Plan from the account for the BNED Group in the B&N
Cafeteria Plan and to honor and continue, through the end of the plan year in
which the Distribution occurs, the elections made by such employee with respect
to a flexible spending arrangement under the B&N Cafeteria Plan for such plan
year.  For the avoidance of doubt, neither Party shall be obligated to make any
additional payment to the other Party with respect to any overfunding or
underfunding of the account for the BNED Group in the B&N Cafeteria Plan at the
time of the spin-off described in the immediately preceding sentence because
such account is held separate from the accounts relating to other members of the
B&N Group in the B&N Cafeteria Plan.  On and after the Distribution, the BNED
Group shall assume and be solely responsible for all claims by BNED Employees
under the B&N Cafeteria Plan, whether incurred prior to, on or after the
Distribution, that have not been paid in full as of the Distribution, and
following the Distribution BNED shall indemnify, defend and hold harmless the
members of the B&N Group from and against any and all Liabilities relating to,
arising out of or resulting from claims for reimbursement under the B&N
Cafeteria Plan with respect to BNED Employees that are not paid in full as of
the Distribution.


SECTION 10.02.       Transportation Reimbursement Arrangements.  (a)  Effective
as of the Distribution, BNED Employees will cease participation in the
transportation reimbursement account plan sponsored by any member of the B&N
Group (the “B&N Transportation Plan”).  Effective as of the Distribution, BNED
or its






11

--------------------------------------------------------------------------------







Subsidiaries will establish a transportation reimbursement account plan (the
“BNED Transportation Plan”).


(b)       Promptly following the Distribution, with respect to each BNED
Employee who has a transportation reimbursement account under the B&N
Transportation Plan, B&N shall, or shall cause its Subsidiaries to, transfer to
BNED or its Subsidiaries all relevant records relating to the transportation
reimbursement account of such BNED Employee under the B&N Transportation Plan
and any other information necessary for the administration of the BNED
Transportation Plan with respect to such transportation reimbursement account. 
Promptly following the Distribution, BNED shall, or shall cause its Subsidiaries
to, cause the BNED Transportation Plan to accept a spin-off with respect to the
transportation reimbursement account of each individual who is a BNED Employee
and who has a transportation reimbursement account under the B&N Transportation
Plan from the account for the BNED Group in the B&N Transportation Plan and to
honor and continue, through the end of the plan year in which the Distribution
occurs, the elections made by such employee with respect to a transportation
reimbursement account under the B&N Transportation Plan for such plan year.  For
the avoidance of doubt, neither Party shall be obligated to make any additional
payment to the other Party with respect to any overfunding or underfunding of
the account for the BNED Group in the B&N Transportation Plan at the time of the
spin-off described in the immediately preceding sentence because such account is
held separate from the accounts relating to other members of the B&N Group in
the B&N Transportation Plan.  On and after the Distribution, the BNED Group
shall assume and be solely responsible for all claims by BNED Employees under
the B&N Transportation Plan, whether incurred prior to, on or after the
Distribution, that have not been paid in full as of the Distribution, and
following the Distribution BNED shall indemnify, defend and hold harmless the
members of the B&N Group from and against any and all Liabilities relating to,
arising out of or resulting from claims for reimbursement under the B&N
Transportation Plan with respect to BNED Employees that are not paid in full as
of the Distribution.


ARTICLE XI


Vacation


SECTION 11.01.       Vacation.  The BNED Group shall retain all Liability for
vacation accruals and benefits with respect to each BNED Employee and Former
BNED Employee; provided, however, that with respect to each Transferred To BNED
Employee, (a) for purposes of determining the number of vacation days to which
such Employee shall be entitled following the Distribution, BNED and its
Subsidiaries shall assume and honor all vacation days accrued or earned but not
yet taken by such Employee, if any, as of the Distribution, and (b) to the
extent such Employee is entitled under any applicable law or any policy of his
or her respective employer that is a member of the B&N Group, as the case may
be, to be paid for any vacation days accrued or earned but not yet taken by such
Employee as of the Distribution, BNED shall discharge the Liability for such
vacation days.






12

--------------------------------------------------------------------------------







ARTICLE XII


B&N Equity Compensation Awards


SECTION 12.01.       Treatment of Outstanding B&N Stock Options. 
Notwithstanding any provision of this Agreement or the Separation Agreement to
the contrary, at the time of the Distribution, each outstanding option to
purchase B&N Common Stock (each, a “B&N Option”) that was granted under or
pursuant to any equity compensation plan of B&N, and that, at the time of the
Distribution, is held by any BNED Employee, will vest as of the Distribution,
and the employment with B&N of any BNED Employee who holds any such B&N Option
will be treated as terminated for purposes of exercising such B&N Option.  Each
such Employee may exercise any B&N Option during the 180-day period following
the Distribution (or, if earlier, until the expiration of such B&N Option), and
will receive the number of shares of B&N common stock underlying the exercised
portion of such B&N Option less the number of shares having a Fair Market Value
equal to the (a) applicable exercise price of such B&N Option and (b) the
employee-paid portion of any Taxes (including Employment Taxes) required to be
withheld, if any, upon exercise or settlement of such B&N Option.


SECTION 12.02.       Treatment of Outstanding B&N Restricted Stock Units.  In
connection with the Distribution, all outstanding restricted stock units payable
in shares of B&N Common Stock or the value of which is determined by reference
to the value of shares of B&N Common Stock that were granted under or pursuant
to any equity compensation plan of B&N (each, a “B&N RSU”) held by any BNED
Employee shall be adjusted as necessary to provide that, as of the Distribution,
each B&N RSU held by a BNED Employee will be converted into a restricted stock
unit award on the same terms and conditions as were applicable under such B&N
RSU immediately prior to the Distribution, with respect to a number of shares of
BNED Common Stock with a Fair Market Value equal to the aggregate value of such
B&N RSUs as of immediately prior to the Distribution (determined based on the
Fair Market Value of a share of B&N Common Stock as of immediately prior to the
Distribution) (the “Converted BNED RSUs”).  As of the Distribution, the BNED
Group shall assume all the obligations of B&N with respect to the Converted BNED
RSUs and the agreements evidencing the grants thereof, and shall take all
corporate action necessary to reserve for issuance a sufficient number of shares
of BNED Common Stock for delivery upon settlement of the Converted BNED RSUs.


SECTION 12.03.       Treatment of Outstanding B&N Restricted Shares.  In
connection with the Distribution, each B&N Service Provider who holds restricted
shares of B&N Common Stock (each, a “B&N Restricted Share”) will receive, as of
the time of the Distribution, restricted shares of BNED Common Stock (each, a
“BNED Restricted Share”) in accordance with the terms and conditions of the
award agreements for such B&N Restricted Shares, in an amount determined in the
same manner as for other shareholders of B&N Common Stock based on a
distribution ratio to be determined by B&N in its sole discretion, rounded down
to the nearest whole number of shares.  The treatment of any fractional shares
in respect of such BNED Restricted Shares will be treated in accordance with
Section 5.02 of the Separation Agreement.  Such BNED





13

--------------------------------------------------------------------------------

 
Restricted Shares shall be subject to the same vesting requirements and dates
and other terms and conditions as the B&N Restricted Shares to which they relate
(including the right to receive dividends or other distributions paid on B&N
Common Stock).


ARTICLE XIII


Benefit Plan Reimbursements


SECTION 13.01.       Pre-Separation Benefit Plan Matters.  Following the
Distribution, the members of the BNED Group shall remain responsible for
reimbursing the members of the B&N Group for costs (a) relating to compensation
and benefits provided to the BNED Employees and Former BNED Employees as a
result of participation in the B&N Benefit Plans set forth on Schedule 13.01
prior to the Distribution, or with respect to any B&N Welfare Plan, on or prior
to the Specified Welfare Plan Date (such costs, the “B&N Benefit Plan Costs”);
and (b) relating to compensation and benefits provided to BNED Employees or
Former BNED Employees pursuant to the B&N Welfare Plans in respect of COBRA
(such costs, the “B&N COBRA Costs”), in each case, that are not charged directly
to the members of the BNED Group in the ordinary course of business consistent
with past practice; provided, however, that, except as otherwise specifically
provided in this Agreement, in no event shall any member of the BNED Group be
required to reimburse any member of the B&N Group for the cost of any Benefit
Plan related Liabilities for which the B&N Group remains ultimately responsible
pursuant to this Agreement.


ARTICLE XIV


Cooperation; Access to Information; Litigation; Confidentiality


SECTION 14.01.       Cooperation.  Following the date of this Agreement, the
Parties shall, and shall cause their respective Subsidiaries to, use
commercially reasonable efforts to cooperate with respect to any Employee
compensation or benefits matters that either Party reasonably determines require
the cooperation of the other Party in order to accomplish the objectives of this
Agreement.  Without limiting the generality of the preceding sentence, (a) B&N
and BNED shall cooperate in connection with any audits of any Benefit Plan with
respect to which such Party may have Information, (b) B&N and BNED shall
cooperate in connection with any audits of their respective payroll services
(whether by a Governmental Authority in the U.S. or otherwise) in connection
with the services provided by one Party to the other Party, (c) B&N and BNED
shall cooperate in administering the B&N Pension Plan and (d) B&N and BNED shall
cooperate in good faith in connection with the notification and consultation
with labor unions and other employee representatives of Employees of the B&N
Group and the BNED Group.  The obligations of the B&N Group and the BNED Group
to cooperate pursuant to this Section 14.01 shall remain in effect until the
later of (i) the date all audits of all Benefit Plans with respect to which a
Party may have Information have been completed or (ii) the date the applicable
statute of limitations with respect to such audits has expired.






14

--------------------------------------------------------------------------------







SECTION 14.02.       Access to Information; Litigation; Confidentiality. 
Article VII of the Separation Agreement is hereby incorporated into this
Agreement mutatis mutandi.


ARTICLE XV


Reimbursements


SECTION 15.01.       Reimbursements by the BNED Group.  Promptly following the
last business day of each calendar month following the Distribution, B&N shall
provide BNED with one or more invoices that set forth the aggregate (a) Workers’
Compensation Reimbursement Amounts and (b) B&N Benefit Plan Costs Reimbursement
Amounts incurred by a member of the B&N Group during such calendar quarter. 
Within 30 days following BNED’s receipt of each such invoice, BNED shall pay B&N
an amount in cash equal to the aggregate amounts set forth on such invoice.


SECTION 15.02.       Invoices.  All invoices provided pursuant to this Article
XIV shall be denominated in U.S. dollars.


ARTICLE XVI


Termination


SECTION 16.01.       Termination.  This Agreement may be terminated by B&N at
any time, in its sole discretion, prior to the Distribution; provided, however,
that this Agreement shall automatically terminate upon the termination of the
Separation Agreement in accordance with its terms.


SECTION 16.02.       Effect of Termination.  In the event of any termination of
this Agreement prior to the Distribution, none of the Parties (or any of its
directors or officers) shall have any Liability or further obligation to any
other Party under this Agreement.


ARTICLE XVII


Indemnification


SECTION 17.01.       Incorporation of Indemnification Provisions of Separation
Agreement.  In addition to the specific indemnification provisions in this
Agreement, Article VI of the Separation Agreement is hereby incorporated into
this Agreement mutatis mutandi.


ARTICLE XVIII


Further Assurances; Tax Treatment of Certain Amounts Paid Pursuant to this
Agreement


SECTION 18.01.       Further Assurances.  Article X of the Separation Agreement
is hereby incorporated into this Agreement mutatis mutandi.






15

--------------------------------------------------------------------------------







SECTION 18.02.       Tax Treatment of Certain Amounts Paid Pursuant to this
Agreement.  (a)  With respect to any B&N Option held by BNED Employees and
Former BNED Employees that is exercised or canceled after the date of the
Distribution:


(i)       BNED or one of its Subsidiaries, as applicable, shall claim any U.S.
Federal, state and local income Tax deduction arising as a result of such
exercise or cancellation and B&N and its Subsidiaries shall not claim such
deduction;


(ii)       Without limiting the generality of Section 2.06, BNED or one of its
Subsidiaries (as applicable) shall be responsible for remitting all Taxes
required to be withheld upon such exercise, including all payroll or employment
Taxes, to the appropriate Taxing Authority and shall be responsible for all
obligations relating to the reporting of income producing such Taxes to the
Taxing Authority, and B&N and its Subsidiaries shall not be responsible for such
withholding and reporting;


(iii)       The Parties shall cooperate to cause the proceeds of the sale of any
shares of B&N Common Stock withheld pursuant to Section 12.01 in respect of
Taxes described in Section 18.02(a)(ii) above to be deposited in a bank account
of BNED; and


(iv)       The intent of the Parties is for BNED and its Subsidiaries to receive
the benefit of any deduction and to bear the responsibility for all Tax
withholding and reporting with respect to such B&N Options, and this Agreement
shall be construed (and the Parties shall cooperate) to effect such intent.


(b)       Any U.S. Federal, state and local income Tax deduction arising as a
result of the vesting and settlement of any Converted BNED RSU held by BNED
Employees and Former BNED Employees shall, in each case, be claimed (if and when
permitted by applicable Law) by BNED or one of its Subsidiaries, as applicable.


(c)       Any U.S. Federal, state and local income Tax deduction arising as a
result of the payment of any annual bonus award or retention bonus award to BNED
Employees and Former BNED Employees pursuant to Section 3.01 or Section 3.02,
respectively, shall, in each case, be claimed (if and when permitted by
applicable Law) by BNED or one of its Subsidiaries, as applicable and, subject
to Section 18.02(g), B&N shall not so claim.


(d)       Any U.S. Federal, state and local income Tax deduction arising as a
result of the vesting of any B&N Restricted Shares or BNED Restricted Shares
held by an individual who is a B&N Service Provider following the Distribution
shall, in each case, be claimed (if and when permitted by applicable Law) by B&N
or one of its Subsidiaries, as applicable and, subject to Section 18.02(g), BNED
shall not so claim.


(e)       Any U.S. Federal, state and local income Tax deduction arising as a
result of the vesting of any B&N Restricted Shares or BNED Restricted Shares
held by an individual who is a BNED Service Provider following the Distribution
shall, in each






16

--------------------------------------------------------------------------------







case, be claimed (if and when permitted by applicable Law) by BNED or one of its
Subsidiaries, as applicable.


(f)       B&N, if respect to an individual that is a B&N Service Provider
following the Distribution, or one of its Subsidiaries, or BNED, if respect to
an individual that is a BNED Service Provider following the Distribution, or one
of its Subsidiaries shall be responsible for all obligations relating to the
reporting of income resulting from the vesting of any B&N Restricted Shares or
BNED Restricted Shares.


(g)       Notwithstanding Sections 18.02(a)(i), (b), (c), (d) and (e), if a
deduction claimed by the party with the right to claim the deduction pursuant to
such Section  (the “Claiming Party”) or one of its Subsidiaries is disallowed by
a Taxing Authority for any reason, the party other than the Claiming Party (the
“Other Party”) or one of its Subsidiaries, as applicable, shall amend its
applicable Tax Return to claim such deduction and pay to the Claiming Party an
amount equal to the Tax benefit actually realized by the Other Party or any of
its Subsidiaries resulting from such deduction; provided, however, that the
Claiming Party, upon the request of the Other Party, shall repay any amount paid
to the Claiming Party under this Section 18.02(g) (plus any penalties, interest
or other charges imposed by the relevant Taxing Authority) in the event the
Other Party or its Subsidiary, as applicable, is required to surrender such Tax
benefit.


ARTICLE XIX


Miscellaneous


SECTION 19.01.       Administration.  BNED hereby acknowledges that B&N has
provided administration services for certain BNED Benefit Plans and BNED agrees
to assume responsibility for the administration and administration costs of such
plans and each other BNED Benefit Plan.  The Parties shall cooperate in good
faith to complete such transfer of responsibility on commercially reasonable
terms and conditions effective no later than the Distribution.


SECTION 19.02.       Employment Tax Reporting Responsibility.  To the extent
applicable, the Parties hereby agree to follow the alternate procedure for U.S.
employment tax withholding as provided in Section 5 of Rev. Proc. 2004-53,
I.R.B. 2004-35.  Accordingly, the members of the B&N Group shall not have any
employment tax reporting responsibilities, and the members of the BNED Group
shall have full employment tax reporting responsibilities, for BNED Employees
from and after the Distribution.


SECTION 19.03.       Confidentiality.  (a)  Each of B&N and BNED, on behalf of
itself and each Person in its respective Group, shall, and shall cause its
respective directors, officers, Employees, agents, accountants, counsel and
other advisors and representatives to, hold, in strict confidence and not
release or disclose, with at least the same degree of care, but no less than a
reasonable degree of care, that it applies to its own confidential and
proprietary Information pursuant to policies in effect as of the Distribution,
all Information concerning the other Group or its business that is either in its






17

--------------------------------------------------------------------------------







possession (including Information in its possession prior to the Distribution)
or furnished by the other Group or its respective directors, officers,
Employees, agents, accountants, counsel and other advisors and representatives
at any time pursuant to this Agreement and shall not use any such Information
other than for such purposes as shall be expressly permitted hereunder, except,
in each case, to the extent that such Information is (i) in the public domain
through no fault of any member of the B&N Group or the BNED Group, as
applicable, or any of its respective directors, officers, employees, agents,
accountants, counsel and other advisors and representatives, (ii) later lawfully
acquired from other sources by any of B&N, BNED or its respective Group,
Employees, directors or agents, accountants, counsel and other advisors and
representatives, as applicable, which sources are not themselves bound by a
confidentiality obligation to the knowledge of any of B&N, BNED or Persons in
its respective Group, as applicable, (iii) independently generated without
reference to any proprietary or confidential Information of the B&N Group or the
BNED Group, as applicable, or (iv) required to be disclosed by law; provided,
however, that the Person required to disclose such Information gives the
applicable Person prompt, and to the extent reasonably practicable, prior notice
of such disclosure and an opportunity to contest such disclosure and shall use
commercially reasonable efforts to cooperate, at the expense of the requesting
Person, in seeking any reasonable protective arrangements requested by such
Person.  In the event that such appropriate protective order or other remedy is
not obtained, the Person that is required to disclose such Information shall
furnish, or cause to be furnished, only that portion of such Information that is
legally required to be disclosed and shall take commercially reasonable steps to
ensure that confidential treatment is accorded such Information. 
Notwithstanding the foregoing, each of B&N and BNED may release or disclose, or
permit to be released or disclosed, any such Information concerning the other
Group (A) to their respective directors, officers, Employees, agents,
accountants, counsel and other advisors and representatives who need to know
such Information (who shall be advised of the obligations hereunder with respect
to such Information) and (B) to any nationally recognized statistical rating
agency as it reasonably deems necessary, solely for the purpose of obtaining a
rating of securities upon normal terms and conditions; provided, however, that
the Party whose Information is being disclosed or released to such rating agency
is promptly notified thereof.


(b)       Without limiting the foregoing, when any Information concerning the
other Group or its business is no longer needed for the purposes contemplated by
this Agreement, each of B&N and BNED will, promptly after request of the other
Party, either return all Information in a tangible form (including all copies
thereof and all notes, extracts or summaries based thereon) or certify to the
other Party, as applicable, that it has destroyed such Information (and used
commercially reasonable efforts to destroy all such Information electronically
preserved or recorded within any computerized data storage device or component
(including any hard-drive or database)).


SECTION 19.04.       Additional Provisions.  Sections 12.01 to 12.14 of the
Separation Agreement are hereby incorporated into this Agreement mutatis
mutandi.


[SIGNATURE PAGE TO FOLLOW]






18

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.
 

  BARNES & NOBLE, INC.          
 
By:
 /s/ Bradley A. Feuer       Name:  Bradley A. Feuer       Title:    Vice
President, General Counsel and Corporate Secretary          

 
 
 

  BARNES & NOBLE EDUCATION, INC.          
 
By:
 /s/ Michael P. Huseby       Name:  Michael P. Huseby       Title:    Executive
Chairman          


 

--------------------------------------------------------------------------------

 
SCHEDULE 2.02


1.
Carolyn Brown
 
2.
Thomas Donohue
 
3.
Lisa Feldstein
 
4.
Tapan Garg
 
5.
Michael P. Huseby
 
6.
Kanuj Malhotra
 
7.
Philip O’Reilly



 

--------------------------------------------------------------------------------

 
SCHEDULE 2.05


1.
Barnes & Noble Education, Inc. 401(k) Plan
   
2.
Barnes & Noble Education, Inc. Comprehensive Medical & Dental Plan *
   
3.
Barnes & Noble Education, Inc. Life Insurance and AD&D Plan
   
4.
Barnes & Noble Education, Inc. Business Travel Accident Plan
   
5.
Barnes & Noble Education, Inc. HMO Plans (Kaiser; HMSA)
   
6.
Barnes & Noble Education, Inc. Long-Term Disability Plan
   
7.
Barnes & Noble Education, Inc. Short-Term Disability Plan*
   
8.
Barnes & Noble Education, Inc. Healthcare Flexible Spending Account Plan
   
9.
Vacation Policy
   
10.
Sick Day Policy
   
11.
Personal Day Policy
   
12.
Bereavement Policy
   
13.
Jury Duty Policy
   
14.
Continuing Education / Tuition Assistance
   
15.
Transit Program
   
16.
Employee Assistance Program
   
17.
Premium Conversion Plan
   
18.
Merchandise Discounts
   
19.
Workers Compensation
   
20.
Amended and Restated Barnes & Noble, Inc. 2009 Incentive Plan


 

--------------------------------------------------------------------------------

SCHEDULE 3.02


1.
Retention Bonus Agreements dated February 7, 2014, between Barnes & Noble, Inc.
and the following:
     
a.
Barry Brover
       
b.
Stephen Culver
       
c.
Thomas Donohue
       
d.
Joel Friedman
       
e.
Joanne Magill
       
f.
Lisa Malat
       
g.
Kanuj Malhotra
       
h.
Patrick Maloney
       
i.
Philip O’Reilly
     
2.
Retention Bonus Agreements dated July 1, 2014, between Barnes & Noble College
Booksellers, LLC and the following:
     
a.
Ann Fraley
       
b.
Paul Maloney
       
c.
Kim Otte
       
d.
Chris Peterson
       
e.
Brian Stark
     
3.
Retention Bonus Agreement dated October 1, 2014, between Barnes & Noble, Inc.
and Tapan Garg




--------------------------------------------------------------------------------



SCHEDULE 6.01


1.
Barnes & Noble Education, Inc. Comprehensive Medical & Dental Plan
   
2.
Barnes & Noble Education, Inc. Life Insurance and AD&D Plan
   
3.
Barnes & Noble Education, Inc. Business Travel Accident Plan
   
4.
Barnes & Noble Education, Inc. HMO Plans (Kaiser; HMSA)
   
5.
Barnes & Noble Education, Inc. Long-Term Disability Plan
   
6.
Barnes & Noble Education, Inc. Short-Term Disability Plan
   
7.
Barnes & Noble Education, Inc. Healthcare Flexible Spending Account Plan
   
8.
Vacation Policy
   
9.
Sick Day Policy
   
10.
Personal Day Policy
   
11.
Bereavement Policy
   
12.
Jury Duty Policy
   
13.
Continuing Education / Tuition Assistance
   
14.
Transit Program
   
15.
Employee Assistance Program
   
16.
Premium Conversion Plan
   
17.
Merchandise Discounts






--------------------------------------------------------------------------------

SCHEDULE 13.01


Reference is made to the B&N Benefit Plans marked with an asterisk (*) on
Schedule 2.05.